Citation Nr: 1504301	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-33 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2012; a statement of the case was issued in October 2012; and a substantive appeal was received in November 2012.   

The Veteran presented testimony at a Board hearing in October 2013.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  Hearing loss was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.

2.  Tinnitus was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for an award of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a March 2012 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in September 2012, which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination and addressed all the relevant issues.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing, the undersigned identified the issues and sought information as to treatment to determine whether all relevant records had been obtained.  The Board has thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing and tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss. Id.

At the Veteran's October 2013 Board hearing, he testified that he was exposed to excessive noise in the form of grenades, discharges, M-14 fire, machine gun fire, grenade launcher fire, M-16 fire, and other weapons during basic and AIT training.  He stated that he was not exposed to excessive noise in his post-service occupations.  He testified that he worked for Iowa Beef Packers, which required a hearing examination.  However, he stated that the records are unavailable.  The Veteran testified that he first noticed ringing in his ears during basic training, and that he first noticed hearing loss in the latter part of basic training.  He testified that the ringing in the ears and the hearing loss have been the same since service.  He stated that he has worn hearing aids for 35-40 years.  

The service treatment records fail to reflect any findings attributable to hearing loss or tinnitus.  Comparing the February 1966 entrance examination with the January 1969 separation examination fails to reflect clinical hearing loss at either time or any significant upward shift at the tested thresholds.





HERTZ

Feb. 1966
500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5
   





HERTZ

Jan. 1969
500
1000
2000
3000
4000
RIGHT
5
0
0
NT
5
LEFT
5
0
0
NT
10

The Veteran's separation examination yielded normal findings.  The Veteran completed a Report of Medical History in conjunction with examination.  He denied, by checked box, that he had running ears or hearing loss.  The Board notes that he checked "yes" to having had ear, nose, or throat trouble.  However, he checked the same box in the Report of Medical History that he completed upon entry into service (Virtual VA, STRs, p. 13).  In the notes section, he referenced tonsillitis.  There is no mention of ringing in the ears (tinnitus).  

The Veteran underwent a VA examination in September 2012.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he had worn hearing aids for approximately 10 years.  The audiologic findings revealed bilateral sensorineural hearing loss.  The examiner opined that it was less likely than not that his hearing loss was caused by service.  She explained that although there was reportedly significant noise exposure in service, there was no progression in the Veteran's thresholds from enlistment to separation.  She further explained that exposure to either impulse sounds or continuous exposure can cause temporary threshold shifts, which usually abates 16 to 48 hours after the exposure.  Impulse noise can also result in immediate and permanent hearing loss.  She stated that since the damage from noise exposure occurs at the time of exposure, a normal audiogram subsequent to the noise exposure would verify that the hearing recovered without a permanent threshold shift.  

The examiner opined that it is at least as likely as not that the Veteran's tinnitus is a symptom of hearing loss.  It was less likely than not that the Veteran's tinnitus was caused by service.  Her rationale was the same as her rationale regarding her opinion on hearing loss. 

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has established the first of these elements.  There is no doubt that he currently suffers hearing loss.  Tinnitus is a subjective symptom that is unverifiable.  The Board finds the Veteran credible in his assertion that he does indeed have tinnitus.  

There is some doubt as to the second element of the claim.  The service treatment records fail to reflect any findings of hearing loss or tinnitus.  However, with regard to sustaining hearing loss and tinnitus in service, the Board finds the Veteran to be credible.  Consequently, the Board, in granting the benefit of doubt to the Veteran, finds that the Veteran has satisfied the second element of service connection.  	It is noted that the circumstances of the Veteran's service are consistent with noise exposure.

It is the third element of service connection in which the Veteran's claim falls short.  Chronicity in service is not adequately supported insofar as the service treatment records fail to reflect any hearing loss or tinnitus at all.  

Service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Board finds that continuity of symptomatology is not established either.  

At the outset, the Board notes the gap of approximately 4 decades between the Veteran's separation from service and the first documented complaints of hearing loss or tinnitus.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

In this case, the Veteran's assertions are somewhat inconsistent.  Although he testified that his symptoms have remained the same since service, his testimony is contradicted by the Report of Medical History that he completed upon separation from service.  He specifically denied having hearing loss, and he failed to mention tinnitus.  Additionally, although the Veteran testified that he has worn hearing aids for 35-40 years, at his VA examination he reported that he had been wearing hearing aids for 10 years.  Finally, the separation examination failed to reflect hearing loss or even any significant upward shift in tested thresholds. 

For the above reasons continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current hearing loss and tinnitus are related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, Veteran underwent a September 2012 VA examination.  However, the VA examiner concluded that the Veteran's hearing loss and tinnitus were less likely than not related to service because the Veteran's separation examination was normal and there was no upward shift in tested thresholds.  The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  It was accompanied by a clear rationale.  Moreover, no other competent evidence of record refutes that opinion.  

The Veteran himself believes that his current hearing loss and tinnitus are related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Though the Board finds it credible that the Veteran incurred temporary hearing loss and tinnitus in service, the Veteran's testimony that his symptoms have continued since service is not credible.  To the contrary, they are contradicted by the Veteran's own assertions in the January 1969 Report of Medical History and separation examination.

						(CONTINUED ON NEXT PAGE)




As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for entitlement to service connection for hearing loss and tinnitus must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


